IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MICHAEL RIVERA,                                : No. 12 WM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 STEVE LESKINEN, NINA CAPUZZI                   :
 FRANKHOUSER AND KAREN M. KUHN,                 :
                                                :
                     Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2021, the “Petition for Review Seeking a Writ of

Mandamus” is DENIED, and the Preliminary Objections are DISMISSED AS MOOT. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.